BRETT, Judge.
This is an original action by petition for writ of habeas corpus by Fred Pierce to be allowed bail, which was denied petitioner by Honorable J. Knox Byrum, Judge of the District Court of Pottawatomie County, Oklahoma.
Pierce was charged by information in the District Court of Pottawatomie County, Oklahoma, with the crime of murder of Danny Martin allegedly committed on July 23, 1960, at Saint Louis, Oklahoma.
The Court of Criminal Appeals after having examined the transcript of evidence taken on August 21, 1960, before Honorable David D. Parsons, Justice of the Peace of Pottawatomie County, Oklahoma, and having heard oral testimony, including testimony of the defendant, at the hearing conducted herein on August 24, 1960, it is of the opinion that the proof of guilt of the crime of murder is not evident nor the presumption thereof great that the petitioner would receive the death penalty or life imprisonment. Application of Peters, Okl.Cr., 351 P.2d 1020, 1021.
Under this record, the petitioner is entitled to bail. The Court of Criminal Appeals is of the opinion, after considera*378tion of the ’ petitioner’s inability to make large bond, that petitioner is the father of seven children, concerning one of whom this killing arose, and will be available for trial. The bond is set at $15,000.
It is therefore ordered that upon the approval of the District Court Clerk of Pottawatomie County, Oklahoma, of a good and sufficient bond in the sum of $15,000, the petitioner is ordered to be released from the custody of the sheriff of Pottawatomie County, Oklahoma, for appearance of trial of said cause on its merits and subject to the further order of the courts.
POWELL, P. J., and NIX, J., concur.